                              Case 20-11441-BLS                      Doc 1        Filed 06/01/20            Page 1 of 29

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

                                   Delaware
 ____________________ District of _________________
                                        (State)
                                                            11
 Case number (If known): _________________________ Chapter _____                                                                    Check if this is an
                                                                                                                                       amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                               Templar Energy LLC
                                              ______________________________________________________________________________________________________



                                                  N/A
 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer               ___ 0 – ___
                                              8 ___       8 ___
                                                      0 ___ 7 4___ ___
                                                                   7 ___ 9
                                                                       1 ___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                 Mailing address, if different from principal place
                                                                                                          of business

                                               4700 Gaillardia Parkway, Suite 200
                                              ______________________________________________              _______________________________________________
                                              Number     Street                                           Number     Street

                                              ______________________________________________              _______________________________________________
                                                                                                          P.O. Box

                                              Oklahoma City               OK      73142
                                              ______________________________________________              _______________________________________________
                                              City                        State    ZIP Code               City                      State      ZIP Code


                                                                                                          Location of principal assets, if different from
                                                                                                          principal place of business
                                              Oklahoma
                                              ______________________________________________
                                              County                                                      _______________________________________________
                                                                                                          Number     Street

                                                                                                          _______________________________________________

                                                                                                          _______________________________________________
                                                                                                          City                      State      ZIP Code




 5.   Debtor’s website (URL)                  http://templar.energy
                                              ____________________________________________________________________________________________________




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
                              Case 20-11441-BLS                 Doc 1        Filed 06/01/20               Page 2 of 29

Debtor         Templar Energy LLC
              _______________________________________________________                         Case number (if known)_____________________________________
              Name




 6.   Type of debtor                      
                                          O Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          
                                          O None of the above



                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                             ___
                                             2 ___
                                                 1 ___
                                                   1 ___
                                                       1

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                          
                                          O Chapter 11. Check all that apply:
      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                          
                                                          O   A plan is being filed with this petition.

                                                          
                                                          O   Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                                  Case 20-11441-BLS               Doc 1      Filed 06/01/20             Page 3 of 29

Debtor          Templar Energy LLC
                _______________________________________________________                      Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases        
                                          O No
       filed by or against the debtor
       within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY

 10.   Are any bankruptcy cases            No
       pending or being filed by a
       business partner or an             
                                          O Yes.           See Attachment 1
                                                    Debtor _____________________________________________ Relationship _________________________
       affiliate of the debtor?                     District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                        MM / DD / YYYY
       attach a separate list.                      Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                          
                                          O Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.

                                          
                                          O A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.




 12.   Does the debtor own or have        
                                          O No
       possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _____________________________________________________________________

                                                      It needs to be physically secured or protected from the weather.

                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).

                                                      Other _______________________________________________________________________________



                                                   Where is the property?_____________________________________________________________________
                                                                             Number          Street

                                                                             ____________________________________________________________________

                                                                             _______________________________________         _______ ________________
                                                                             City                                            State ZIP Code


                                                   Is the property insured?
                                                      No
                                                      Yes. Insurance agency ____________________________________________________________________

                                                            Contact name     ____________________________________________________________________

                                                            Phone            ________________________________




               Statistical and administrative information




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
                               Case 20-11441-BLS                 Doc 1          Filed 06/01/20           Page 4 of 29

Debtor         Templar Energy LLC _______________________________
              ________________________                                                          Case number (if known)_____________________________________
              Name




 13.   Debtor’s estimation of            Check one:
       available funds                   
                                         O Funds will be available for distribution to unsecured creditors.

                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                          1-49                               1,000-5,000                                25,001-50,000
 14.   Estimated number of                50-99                              5,001-10,000                               50,001-100,000
       creditors
                                          100-199                           
                                                                             O 10,001-25,000                              More than 100,000
   (On a consolidated basis)              200-999

                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 15.   Estimated assets                   $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
   (On a consolidated basis)              $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million               
                                                                             O $100,000,001-$500 million                  More than $50 billion

                                          $0-$50,000                         $1,000,001-$10 million                    
                                                                                                                         O $500,000,001-$1 billion
 16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
   (On a consolidated basis)              $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion


              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                             petition.
       debtor
                                            I have been authorized to file this petition on behalf of the debtor.

                                            I have examined the information in this petition and have a reasonable belief that the information is true and
                                             correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                                         06/01/2020 ____
                                             Executed on _____________
                                                         MM / DD / YYYY


                                         û /s/ Brian A. Simmons
                                             Signature of authorized representative of debtor
                                                                                                          Brian A. Simmons
                                                                                                          _______________________________________________
                                                                                                          Printed name

                                                   Chief Executive Officer _______________
                                             Title __________________________




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 4
                           Case 20-11441-BLS                  Doc 1          Filed 06/01/20       Page 5 of 29

Debtor         Templar Energy LLC _______________________________
              ________________________                                                 Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                      û /s/ Pauline K. Morgan                                     Date       06/01/2020
                                                                                                             _________________
                                                                                                             MM    / DD / YYYY
                                          Signature of attorney for debtor


                                         Pauline K. Morgan ____________________________________________________________________________
                                         _____________________
                                         Printed name
                                          Young Conaway Stargatt & Taylor, LLP ______________________________________________________
                                         ___________________________________________
                                         Firm name
                                          Rodney Square, 1000 North King Street
                                         _________________________________________________________________________________________________
                                         Number     Street
                                         Wilmington ______________________________________
                                         ______________                                                  DE _______ ________
                                                                                                        _____        19801 ______________________
                                         City                                                           State       ZIP Code

                                         (302) 571-6600 ___________________
                                         _________________                                               pmorgan@ycst.com ____________________
                                                                                                        ______________________
                                         Contact phone                                                  Email address



                                         3650 ________________________________________________ ____
                                         ______                                                DE ________
                                         Bar number                                            State




 Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
          Case 20-11441-BLS          Doc 1    Filed 06/01/20     Page 6 of 29




                                    ATTACHMENT 1

                Pending Bankruptcy Cases Filed by Affiliated Entities


        On the date hereof, each of the related entities listed below
(collectively, the “Debtors”), including the debtor in this chapter 11 case, filed a petition
in the United States Bankruptcy Court for the District of Delaware (the “Court”) for relief
under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532.
Contemporaneously with the filing of their voluntary petitions, the Debtors filed a motion
requesting that the Court jointly administer their chapter 11 cases for administrative
purposes only.

                       Templar Energy LLC
                       TE Holdcorp, LLC
                       TE Holdings, LLC
                       TE Holdings II, LLC
                       Templar Operating LLC
                       Templar Midstream LLC
                       TE Holdings Management LLC
               Case 20-11441-BLS          Doc 1     Filed 06/01/20      Page 7 of 29




                  OMNIBUS ACTION TAKEN BY WRITTEN CONSENT
                    OF THE AUTHORIZED REPRESENTATIVES
                    OF EACH OF THE TRANSACTION PARTIES

                                            May 31, 2020

                The undersigned, as set forth on the signature pages hereof, acting pursuant to
the applicable statutory and other legal requirements for each of the applicable entities listed on
Annex I attached hereto (each, a “Transaction Party”), constitute the members, managers, or other
applicable representatives of each Transaction Party, as set forth on the signature pages hereof,
required by applicable law and the applicable Transaction Party’s organizational documents
(the “Applicable Requirements”) to act for each such Transaction Party (each such member,
manager, or other applicable representative, a “Resolving Person”), and each and all of the
undersigned, acting in accordance with the authority required by the Applicable Requirements
and waiving all notice, do hereby consent to and adopt the following resolutions contained
herein and do authorize the taking of actions specified herein without a meeting by written
consent by each Transaction Party, and all such authorizations of actions by any Transaction
Party hereunder shall include actions taken by such Transaction Party on behalf of itself and (if
applicable) as a member, managing member, manager, or other type of representative whether
similar to, or different from, the foregoing with the power, alone or together with other such
representatives, to take action on behalf of, or to bind, another person.

               WHEREAS, each Resolving Person has had the opportunity to consult with
management and the legal and financial advisors of the applicable Transaction Parties to fully
consider each of the strategic alternatives available to each Transaction Party; and

                 WHEREAS, each Resolving Person has determined that it is desirable and in
the best interests of each Transaction Party and its creditors, equity holders, and other parties-in-
interest that petitions be filed by each Transaction Party, seeking relief under the provisions of
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) and to undertake
other actions related thereto.

                NOW, THEREFORE, BE IT:

1. Commencement of Chapter 11 Cases

                RESOLVED, that each Resolving Person has determined, after consultation with
the management and the legal and financial advisors of the applicable Transaction Party for
which it acts as a Resolving Person, that it is desirable and in the best interests of such Transaction
Party, its creditors, equity holders, and other parties-in-interest that a petition be filed by such
Transaction Party seeking relief under the provisions of chapter 11 of title 11 of the Bankruptcy
Code in the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”);

               RESOLVED, that the Chief Executive Officer, Chief Financial Officer, and
Secretary of Templar Operating LLC (each, an “Authorized Officer”), acting alone or with one
or more other Authorized Officers, be, and each hereby is, authorized, empowered, and directed
               Case 20-11441-BLS          Doc 1       Filed 06/01/20    Page 8 of 29




to execute and file in the name and on behalf of each Transaction Party all petitions, schedules,
motions, lists, applications, pleadings, and other papers in the Bankruptcy Court, and, in
connection therewith, to employ and retain all assistance by legal counsel, accountants, financial
advisors, investment bankers and other professionals, and to take and perform any and all further
acts and deeds which such Authorized Officer deems necessary, proper, or desirable in
connection with the Transaction Parties’ chapter 11 cases (the “Chapter 11 Cases”), including,
without limitation, negotiating, executing, delivering and performing any and all documents,
agreements, certificates and/or instruments in connection with the transactions and professional
retentions set forth in these resolutions, with a view to the successful prosecution of the Chapter
11 Cases.

2. Entry into Restructuring Support Agreement and Solicitation of the Plan

                 RESOLVED, that in the judgment of each Resolving Person, it is desirable and
in the best interests of each Transaction Party, its creditors and other parties-in-interest, that such
Transaction Party shall be, and hereby is, authorized to enter into that certain restructuring
support agreement (the “RSA”) by and among the Transaction Parties and certain consenting
lenders substantially in the form presented to each Resolving Person on or in advance of the date
hereof, with such changes, additions, and modifications thereto as an Authorized Officer
executing the same shall approve, such approval to be conclusively evidenced by an Authorized
Officer’s execution and delivery thereof;

                 RESOLVED, that in the judgment of each Resolving Person, it is desirable and
in the best interests of each Transaction Party, its equity holders, its creditors, and other parties-
in-interest to commence solicitation of the Joint Prepackaged Plan of Liquidation of Templar
Energy LLC and Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code (as may be
amended or modified from time to time and including all exhibits and supplements thereto,
the “Plan”) pursuant to section 1125(g) and 1125(b) of the Bankruptcy Code and rule 3018(b)
of the Federal Rules of Bankruptcy Procedure, and that each Transaction Party’s performance
of its obligations under the RSA and the solicitation of votes in favor of the Plan be and hereby
is, in all respects, authorized and approved; and

                RESOLVED, that each of the Authorized Officers be, and hereby is, authorized
and empowered to enter into, on behalf of each Transaction Party, the RSA, any additional
agreements contemplated thereunder, any related ancillary documentation, and to take any and
all actions necessary or advisable to advance such Transaction Party’s rights and obligations
therein, including filing pleadings; and in connection therewith, each Authorized Officer, with
power of delegation, is hereby authorized and directed to execute the RSA on behalf of each
Transaction Party and to take all necessary actions in furtherance of consummation of such
agreement’s terms, including commencing solicitation of the Plan.

3. Debtor-in-Possession Financing

                RESOLVED, that in connection with each Chapter 11 Case, it is in the best
interests of each Transaction Party to engage in, and each Transaction Party will obtain benefits
from, the lending transactions under a senior secured debtor-in-possession credit facility in an
aggregate principal amount of $37,500,000 (the “DIP Financing”) to be evidenced by that certain
senior secured super-priority priming debtor-in-possession credit agreement (together with the


                                                  2
              Case 20-11441-BLS          Doc 1       Filed 06/01/20   Page 9 of 29




exhibits and schedules attached thereto, the “DIP Credit Agreement”) among certain of the
Transaction Parties, the financial institutions party thereto as lenders, Bank of America, N.A.,
as administrative agent thereunder, and any other agents and entities from time to time party
thereto, substantially in the form presented to each Resolving Person on or in advance of the
date hereof, subject to approval by the Bankruptcy Court, and each Resolving Person
acknowledges and agrees that the transactions contemplated by these resolutions are necessary
and appropriate to the conduct, promotion, and attainment of the business of the Transaction
Parties;

                RESOLVED, that in connection with the DIP Financing, the lenders party to that
certain First Lien Credit Agreement, dated as of November 25, 2013 (as amended as of August
1, 2019 by that certain Sixth Amendment, as further amended, restated, amended and restated,
supplemented, or otherwise modified from time to time prior to the Petition Date, the
“Prepetition Credit Agreement”), by and among the Transaction Parties, the lenders party thereto
(the “Prepetition Lenders”) and Bank of America, N.A., as administrative agent for the
Prepetition Lenders, extended certain loans to the Transaction Parties (the “Prepetition Loans”),
and an amount no less than $12,500,000 of the Prepetition Loans, shall be converted into loans
under the DIP Credit Agreement, which shall be deemed to have been advanced on the closing
date thereof;

                 RESOLVED, that each Transaction Party be, and it hereby is, authorized to
secure the payment and performance of the obligations under the DIP Credit Agreement by (a)
pledging to the agent or lender(s) under the DIP Credit Agreement or granting to the agent or
lender(s) under the DIP Credit Agreement a lien, mortgage, and/or security interest in, all or any
portion of the Transaction Parties’ property or interests in property as set forth in the DIP Credit
Agreement, any related orders to be entered by the Bankruptcy Court (the “DIP Orders”), or any
other agreements or documents related thereto and (b) entering into the Loan Documents (as
defined in the DIP Credit Agreement), any promissory notes, deeds of trust, mortgages, deeds
to secure debt, security agreements, pledge agreements, assignments of leases and rents,
assignments, guaranties, subordination agreements, intercreditor agreements, agreements with
third parties (including, without limitation, lockbox agreements, cash management agreements
and deposit account control agreements) relating to the collateral, indemnity agreements and
other agreements (including, without limitation, certificates, affidavits, financing statements,
applications, notices and other agreements or instruments of any kind or nature whatsoever
authorized, executed, delivered, reaffirmed, verified and/or filed in connection with the DIP
Financing) as are necessary, appropriate or desirable to effectuate the intent of, or matters
reasonably contemplated or implied by, these resolutions in such form and having such terms
and conditions as are approved or deemed necessary, appropriate or desirable by the Authorized
Officer executing the same (collectively with the DIP Credit Agreement and the DIP Orders, the
“DIP Financing Documents”), the execution thereof by such Authorized Officer to be conclusive
evidence of such approval or determination;

               RESOLVED, that any Authorized Officer is hereby authorized, empowered, and
directed, in the name and on behalf of each applicable Transaction Party, to cause such
Transaction Party to negotiate and approve the terms, provisions of, and performance of, and to
prepare, execute, and deliver the DIP Financing Documents to which such Transaction Party is



                                                 3
             Case 20-11441-BLS          Doc 1    Filed 06/01/20      Page 10 of 29




a party, in the name and on behalf of such Transaction Party, and such other documents,
agreements, instruments, and certificates as may be required;

              RESOLVED, that the Borrower (as defined in the DIP Credit Agreement) is
authorized to request extensions of credit and borrow under the DIP Facility and each
Transaction Party is authorized to guarantee, as applicable, any obligations of any party to the
DIP Financing Documents and undertake any and all related transactions contemplated under
the DIP Financing Documents, including the granting of security thereunder;

                RESOLVED, that any Authorized Officer is hereby authorized to grant security
interests in, and liens on, any and all property of each applicable Transaction Party as collateral
pursuant to the DIP Financing Documents to secure all of the obligations and liabilities of the
parties to the DIP Financing Documents, and to authorize, execute, verify, file and/or deliver,
on behalf of each applicable Transaction Party, all agreements, documents and instruments
required in connection with the foregoing;

                RESOLVED, that any Authorized Officer is hereby authorized, empowered, and
directed, in the name and on behalf of each applicable Transaction Party, to take all such further
actions, including to pay all fees and expenses, in accordance with the terms of the DIP
Financing Documents, which shall, in such Authorized Officer’s sole judgment, be necessary,
proper, or advisable to perform such Transaction Party’s obligations under or in connection with
the DIP Financing Documents and the transactions contemplated therein and to carry out fully
the intent of the foregoing resolutions, the taking of such actions to be conclusive evidence of
such determination; and

                RESOLVED, that any Authorized Officer is hereby authorized, empowered, and
directed, in the name and on behalf of each applicable Transaction Party, to execute and deliver
any amendments, supplements, modifications, renewals, replacements, consolidations,
substitutions and extensions of the DIP Financing Documents, which shall, in such Authorized
Officer’s sole judgment, be necessary, desirable, proper or advisable.

4. Plan and Disclosure Statement

                RESOLVED, that the Transaction Parties, as debtors and debtors-in-possession
under chapter 11 of the Bankruptcy Code, shall be, and hereby are, authorized to: (a) execute
and deliver the Plan, associated disclosure statement (the “Disclosure Statement”), and any
associated documents, and consummate, and perform under, the transactions contemplated
therein as may be further approved, modified or amended by any Authorized Officer, as may be
reasonably necessary or desirable for the continuing conduct of the affairs of the Transaction
Parties; and (b) pay related fees and expenses as may be deemed necessary or desirable by any
Authorized Officer in connection with the Plan or Disclosure Statement.

5. Retention of Professionals

                RESOLVED, that any Authorized Officer, be, and hereby is, authorized and
directed in the name and on behalf of the Transaction Parties to employ the law firm Paul, Weiss,
Rifkind, Wharton & Garrison LLP as chapter 11 co-counsel to represent and assist the
Transaction Parties in carrying out their duties under the Bankruptcy Code or in the Chapter 11


                                                4
             Case 20-11441-BLS          Doc 1    Filed 06/01/20      Page 11 of 29




Cases and to take any and all actions to advance the Transaction Parties’ rights and obligations
in the Chapter 11 Cases and all related matters, and any such prior actions are hereby ratified in
their entirety;

                RESOLVED, that any Authorized Officer, be, and hereby is, authorized and
directed in the name and on behalf of the Transaction Parties to employ the law firm of Young
Conaway Stargatt & Taylor, LLP as chapter 11 co-counsel to represent and assist the Transaction
Parties in carrying out their duties under the Bankruptcy Code or in the Chapter 11 Cases and to
take any and all actions to advance the Transaction Parties’ rights and obligations in the Chapter
11 Cases and all related matters, and any such prior actions are hereby ratified in their entirety;

                 RESOLVED, that any Authorized Officer, be, and hereby is, authorized and
directed in the name and on behalf of the Transaction Parties to employ Kurtzman Carson
Consultants LLC as claims, noticing, and solicitation agent in connection with the Chapter 11
Cases and all related matters, and any prior actions taken in connection therewith are hereby
ratified in their entirety;

                RESOLVED, that any Authorized Officer, be, and hereby is, authorized and
directed in the name and on behalf of the Transaction Parties to employ Guggenheim Securities,
LLC as investment banker in connection with the Chapter 11 Cases and all related matters, and
any prior actions taken in connection therewith are hereby ratified in their entirety;

                RESOLVED, that any Authorized Officer, be, and hereby is, authorized and
directed in the name and on behalf of the Transaction Parties to employ Alvarez & Marsal North
America, LLC as financial advisor in connection with the Chapter 11 Cases and all related
matters, and any prior actions taken in connection therewith are hereby ratified in their entirety;

                RESOLVED, that any Authorized Officer, be, and hereby is, authorized and
directed in the name and on behalf of the Transaction Parties to employ any other professionals
to assist the Transaction Parties in carrying out their duties under the Bankruptcy Code or in the
Chapter 11 Cases and all related matters and to take any and all actions to advance the
Transaction Parties’ rights and obligations; and

                RESOLVED, that any Authorized Officer is hereby authorized and directed in
the name and on behalf of the Transaction Parties to execute appropriate retention agreements,
pay appropriate retainers, and cause to be filed appropriate applications for authority to retain
the services of the foregoing professionals, as necessary.

6. Omnibus Resolutions

                 RESOLVED, that any terms in the Transaction Parties’ organizational
documents providing for the dissolution or winding up of a Transaction Party upon the
bankruptcy or dissolution of a member of such Transaction Party are not operative, and the
Transaction Parties’ organizational documents hereby are amended to provide that the
bankruptcy or dissolution of any member of a Transaction Party, or any other event related to
the commencement of the Chapter 11 Cases, shall not cause a Transaction Party to be dissolved
or its affairs to be wound up, and that upon the occurrence of any such event, each Transaction
Party shall continue without dissolution;


                                                5
             Case 20-11441-BLS         Doc 1     Filed 06/01/20     Page 12 of 29




               RESOLVED, that each Resolving Person has received sufficient notice of the
actions and transactions relating to the matters contemplated by the foregoing resolutions, as
may be required by the organizational documents of each Transaction Party, or hereby waives
any right to have received such notice;

                RESOLVED, that all actions heretofore taken by any Authorized Officer or other
representative, counsel, agent or advisor of any Transaction Party, in connection with any matter
referred to in any of the foregoing resolutions are hereby approved, ratified and confirmed in all
respects; and

               RESOLVED, that, in addition to the specific authorizations heretofore conferred
upon each Authorized Officer, each Authorized Officer (and his designees and delegates) be,
and hereby is, authorized and empowered, in the name of and on behalf of each Transaction
Party, to take or cause to be taken any and all such other and further action, and to execute,
acknowledge, deliver and file any and all such agreements, certificates, instruments and other
documents and to pay all expenses, including but not limited to filing fees, in each case as in
such Authorized Officer’s (or his designees’ or delegates’) judgment, shall be necessary,
advisable or desirable in order to fully carry out the intent and accomplish the purposes of the
resolutions adopted herein.

                          [Remainder of page intentionally left blank]




                                                6
             Case 20-11441-BLS         Doc 1      Filed 06/01/20      Page 13 of 29




                 IN WITNESS WHEREOF, the undersigned have executed this written consent as
of the date first above written.

                                                      TE Holdcorp, LLC




Charles Sledge, Chairman                             Brian A. Simmons, Manager and CEO



                                                     (vote granted to Charles Sledge by proxy)
Marcelo Kim, Manager                                 Mike Bevacqua, Manager




                           [Signature Page to Omnibus Chapter 11 Resolutions]
             Case 20-11441-BLS           Doc 1      Filed 06/01/20       Page 14 of 29




                 IN WITNESS WHEREOF, the undersigned have executed this written consent as
of the date first written above.


                                                       TE Holdcorp, LLC




Charles Sledge, Chairman                                                        anager and CEO



                                                       (vote granted to Charles Sledge by proxy)
Marcelo Kim, Manager                                   Mike Bevacqua, Manager




                           [Signature Page to Omnibus Chapter 11 Resolutions]
             Case 20-11441-BLS         Doc 1      Filed 06/01/20       Page 15 of 29




                 IN WITNESS WHEREOF, the undersigned have executed this written consent as
of the date first above written.

                                                      TE Holdcorp, LLC




Charles Sledge, Chairman                              Brian A. Simmons, Manager and CEO



                                                      (vote granted to Charles Sledge by proxy)
Marcelo Kim, Manager                                  Mike Bevacqua, Manager




                           [Signature Page to Omnibus Chapter 11 Resolutions]
Case 20-11441-BLS      Doc 1     Filed 06/01/20       Page 16 of 29




                             TE Holdings, LLC

                             By: TE Holdcorp, LLC as Managing Member of
                             TE Holdings, LLC




          [Signature Page to Omnibus Chapter 11 Resolutions]
Case 20-11441-BLS   Doc 1   Filed 06/01/20   Page 17 of 29
Case 20-11441-BLS   Doc 1   Filed 06/01/20   Page 18 of 29
Case 20-11441-BLS   Doc 1   Filed 06/01/20   Page 19 of 29
Case 20-11441-BLS   Doc 1   Filed 06/01/20   Page 20 of 29
Case 20-11441-BLS      Doc 1      Filed 06/01/20      Page 21 of 29




                             Templar Midstream LLC




         [Signature Page to Omnibus Chapter 11 Resolutions]
            Case 20-11441-BLS    Doc 1   Filed 06/01/20   Page 22 of 29




                                    ANNEX I

                                Transaction Parties

Templar Energy LLC

TE Holdcorp, LLC

TE Holdings, LLC

TE Holdings II, LLC

Templar Operating LLC

Templar Midstream LLC

TE Holdings Management LLC
                                                                        Case 20-11441-BLS     Doc 1   Filed 06/01/20   Page 23 of 29




    Fill in this information to identify the case:
    Debtor name: Templar Energy LLC et al.
    United States Bankruptcy Court for the: District of Delaware
    Case number (If known): ___________                                                                                                           Check if this is an
                                                                                                                                                   amended filing

    Official Form 204
    Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest
    Unsecured Claims and Are Not Insiders                                             12/15
    A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
    the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
    not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
    among the holders of the 30 largest unsecured claims.
    Name of creditor and complete mailing address, Name, telephone number, and email address             Nature of the claim       Indicate if claim   Amount of unsecured claim
    including zip code                             of creditor contact                                   (for example, trade      is contingent,       If the claim is fully unsecured, fill in only unsecured
                                                                                                         debts, bank loans,       unliquidated, or     claim amount. If claim is partially secured, fill in
                                                                                                         professional services,   disputed             total claim amount and deduction for value of
                                                                                                         and government                                collateral or setoff to calculate unsecured claim.
                                                                                                         contracts)
                                                                                                                                                       Total claim, if    Deduction for      Unsecured
                                                                                                                                                       partially          value of           claim
                                                                                                                                                       secured            collateral or
                                                                                                                                                                          setoff
                                                        Marc E. Rossiter - CEO
   ENERFLEX ENERGY SYSTEMS, INC.
                                                        EMAIL - mrossiter@enerflex.com
 1 10815 TELGE ROAD                                                                                          Trade Payable                                                                    $       440,522
                                                        PHONE - (713) 253-5200
   HOUSTON, TX 77095
                                                        FAX -
   J-W POWER COMPANY                                    Pam Barnhart - SVP, Administration
   16479 N. DALLAS PARKWAY                              EMAIL - pbarnhart@jwenergy.com
 2                                                                                                           Trade Payable                                                                    $       352,942
   SUITE 850, LB-8                                      PHONE - (214) 629-9352
   ADDISON, TX 75001                                    FAX -
   CONTANGO RESOURCES INC                               Wilkie S. Colyer - CEO
   717 TEXAS AVENUE                                     EMAIL - WColyer@contango.com
 3                                                                                                           Trade Payable                                                                    $       266,172
   SUITE 2900                                           PHONE - (404) 376-1930
   HOUSTON, TX 77002                                    FAX -
                                                        George H. Solich - President & Chief Executive
   FOURPOINT ENERGY LLC                                 Officer
 4 100 ST. PAUL STREET                                  EMAIL - gsolich@fourpointenergy.com                  Trade Payable                                                                    $       235,417
   DENVER, CO 80206                                     PHONE - (303) 290-0990; (303) 886-7805
                                                        FAX -
                                                        Kaleb Smith - CEO
   BLACKBEARD OPERATING LLC
                                                        EMAIL -
 5 1751 RIVER RUN, SUITE 405                                                                                 Trade Payable                                                                    $       231,736
                                                        PHONE - (432) 242-0050
   FORT WORTH, TX 76107
                                                        FAX - (432) 614-2094
                                                        Will Ulrich - Co-CEO
   PRESIDIO MPO LLC
                                                        EMAIL - will@presidiopetroleum.com
 6 500 W 7TH ST, SUITE 803                                                                                   Trade Payable                                                                    $       121,906
                                                        PHONE - (917) 375-8679
   FORT WORTH, TX 76102
                                                        FAX -
   USA COMPRESSION PARTNERS, LP                         Eric D. Long - CEO
   111 CONGRESS AVENUE                                  EMAIL - elong@usacompression.com
 7                                                                                                           Trade Payable                                                                    $       100,629
   SUITE 2400                                           PHONE - (214) 378-8651
   AUSTIN, TX 78701                                     FAX -

                                                        Clay Brooks - Manager
   MOMENTUM TRANSPORTS, LLC
                                                        EMAIL - cbrooks@momentum-transports.com
 8 12284 HWY 30                                                                                              Trade Payable                                                                    $        93,492
                                                        PHONE - (405) 208-3635
   ERICK, OK 73645
                                                        FAX -

                                                        Sean Morgan - CFO
   TERRITORY RESOURCES LLC
                                                        EMAIL - ownerrelations@territoryllc.com
 9 1511 S SANGRE RD                                                                                          Trade Payable                                                                    $        88,153
                                                        PHONE - (405) 533-1300
   STILLWATER, OK 74074-1869
                                                        FAX -
                                                        Leisha Archie - Executive Director - Energy
   IHS GLOBAL INC                                       Sales
10 15 INVERNESS WAY EAST                                EMAIL - Leisha.Archie@ihsmarkit.com                  Trade Payable                                                                    $        80,769
   ENGELWOOD, CO 80112                                  PHONE - (405) 415-3605
                                                        FAX -




Official Form 204                                       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                Page 1
                                                                  Case 20-11441-BLS    Doc 1   Filed 06/01/20   Page 24 of 29




Debtor: Templar Energy LLC et al.,                                                                                                Case number (if known)_____________________________________




    Name of creditor and complete mailing address, Name, telephone number, and email address      Nature of the claim       Indicate if claim   Amount of unsecured claim
    including zip code                             of creditor contact                            (for example, trade      is contingent,       If the claim is fully unsecured, fill in only unsecured
                                                                                                  debts, bank loans,       unliquidated, or     claim amount. If claim is partially secured, fill in
                                                                                                  professional services,   disputed             total claim amount and deduction for value of
                                                                                                  and government                                collateral or setoff to calculate unsecured claim.
                                                                                                  contracts)
                                                                                                                                                Total claim, if    Deduction for      Unsecured
                                                                                                                                                partially          value of           claim
                                                                                                                                                secured            collateral or
                                                                                                                                                                   setoff
                                                  Derek Hawkins – Managing Member (President)
    H2O TRANSPORTS LLC
                                                  EMAIL - derekhawkins@h2otransports.com
 11 105 4TH AVENUE                                                                                    Trade Payable                                                                    $        69,556
                                                  PHONE - (580) 515-1468
    REYDON, OK 73660
                                                  FAX -

    TRANSZAP, INC.                                James Gattis - Senior Account Director
    633 17TH STREET                               EMAIL - james.gattis@enverus.com
 12                                                                                                   Trade Payable                                                                    $        65,527
    SUITE 2000                                    PHONE - (918) 633-7533
    DENVER, CO 80202                              FAX -
                                                  Caleb Roberts - District Manager
    CHAMPIONX U.S. 3 INC
                                                  EMAIL - caleb.roberts@championx.com
 13 11177 S STADIUM DR                                                                                Trade Payable                                                                    $        64,535
                                                  PHONE - (580) 374-5963
    SUGAR LAND, TX 77478
                                                  FAX -

    NETHERLAND, SEWELL & ASSOCIATES, INC.         Lauren Vernon - Vice President
    2100 ROSS AVENUE                              EMAIL - lvernon@nsai-petro.com
 14                                                                                                   Trade Payable                                                                    $        57,904
    SUITE 2200                                    PHONE - (713) 654-4950
    DALLAS, TX 75201                              FAX -

                                                  W. Jeff Chestnut - Partner
    CORLENA OIL COMPANY
                                                  EMAIL - jeff@corlena.com
 15 619 S TYLER SUITE 210                                                                             Trade Payable                                                                    $        47,635
                                                  PHONE - (806) 372-5044
    AMARILLO, TX 79101
                                                  FAX -
                                                  Mike Shores - Owner
    HALCYON EQUIPMENT, LLC
                                                  EMAIL - mike@shorescompany.com
 16 24130 STATE HIGHWAY 76                                                                            Trade Payable                                                                    $        42,492
                                                  PHONE - (580) 856-2182
    RATLIFF CITY, OK 73481
                                                  FAX -
    ELYNX TECHNOLOGIES LLC                        Carson Bryant - Account Executive
    2431 E. 61ST STREET                           EMAIL - carson.bryant@elynxtech.com
 17                                                                                                   Trade Payable                                                                    $        39,855
    SUITE 700                                     PHONE - (918) 496-6447
    TULSA, OK 74105                               FAX -
    POLARIS OPERATING LLC                         Mike Christe - CEO
    8226 DOUGLAS AVE                              EMAIL - Mike@polarisoperating.com
 18                                                                                                   Trade Payable                                                                    $        34,066
    STE 325                                       PHONE - (214) 563-8942
    DALLAS, TX 75225                              FAX -
                                                  John Rivero - Owner
    JGR OILFIELD SERVICES LLC
                                                  EMAIL - JGRoilfield@hotmail.com
 19 1724 E MOHR LANE                                                                                  Trade Payable                                                                    $        34,065
                                                  PHONE - (405) 408-4910
    MUSTANG, OK 73064
                                                  FAX -
                                                  Andrew Skipper - General Manager
    O&B TANK COMPANY, INC.
                                                  EMAIL - andrewobtank@gmail.com
 20 512 W. HWY 15                                                                                     Trade Payable                                                                    $        33,799
                                                  PHONE - (620) 655-6044
    DARROUZETT, TX 79024
                                                  FAX -
                                                  Ross Donahue - Member Chairman
    LDI LLC
                                                  EMAIL - ldillctrucking@yahoo.com
 21 13030 COUNTY ROAD 24                                                                              Trade Payable                                                                    $        33,445
                                                  PHONE - (806) 270-0157
    SPREARMAN, TX 79081
                                                  FAX -
                                                  Brent Davis - District Sales Manager
    AUTOMOTIVE RENTALS, INC.
                                                  EMAIL - bdavis@arifleet.com
 22 4001 LEADENHALL ROAD                                                                              Trade Payable                                                                    $        29,310
                                                  PHONE - (817) 343-1636
    MOUNT LAUREL, NJ 08054
                                                  FAX -
                                                  Cody Williams - President
    PERFEX CHEMICAL SOLUTIONS LLC
                                                  EMAIL - cwilliams@perfexservices.com
 23 1050 N. PRICE ROAD                                                                                Trade Payable                                                                    $        29,091
                                                  PHONE - (405) 301-7713
    PAMPA, TX 79065
                                                  FAX -

                                                  Ron Foster - Regional Sales Manager – Mid-Con
    CSI COMPRESSCO LP
                                                  EMAIL - RFoster@compressco.com
 24 24955 INTERSTATE 45 NORTH                                                                         Trade Payable                                                                    $        25,530
                                                  PHONE - (405) 229-1625
    THE WOODLANDS, TX 77380
                                                  FAX -




Official Form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                               Page 2
                                                                                         Case 20-11441-BLS         Doc 1     Filed 06/01/20     Page 25 of 29




Debtor: Templar Energy LLC et al.,                                                                                                                                     Case number (if known)_____________________________________




    Name of creditor and complete mailing address, Name, telephone number, and email address                                    Nature of the claim           Indicate if claim   Amount of unsecured claim
    including zip code                             of creditor contact                                                          (for example, trade          is contingent,       If the claim is fully unsecured, fill in only unsecured
                                                                                                                                debts, bank loans,           unliquidated, or     claim amount. If claim is partially secured, fill in
                                                                                                                                professional services,       disputed             total claim amount and deduction for value of
                                                                                                                                and government                                    collateral or setoff to calculate unsecured claim.
                                                                                                                                contracts)
                                                                                                                                                                                  Total claim, if    Deduction for      Unsecured
                                                                                                                                                                                  partially          value of           claim
                                                                                                                                                                                  secured            collateral or
                                                                                                                                                                                                     setoff
                                                                    Susan Horton - CFO
    FLOWCO PRODUCTION SOLUTIONS
                                                                    EMAIL - accounting@flowcosolutions.com
 25 20405 STATE HWY 249, SUITE 600                                                                                                   Trade Payable                                                                       $        25,249
                                                                    PHONE - (281) 528-6298
    HOUSTON, TX 77070
                                                                    FAX -
                                                                    Vern Disney - President
    JACAM CHEMICALS 2013, LLC
                                                                    EMAIL - vern.disney@catalystoilfield.com
 26 205 S. BROADWAY                                                                                                                  Trade Payable                                                                       $        21,138
                                                                    PHONE - (620) 278-3355
    STERLING, KS 67579
                                                                    FAX -
                                                                    Ryan Benge - VP of Sales & Marketing
    PRECISION COMPRESSION LLC
                                                                    EMAIL - ryanb@precisioncompression.com
 27 2007 RANGER HWY                                                                                                                  Trade Payable                                                                       $        20,644
                                                                    PHONE - (817) 550-6901
    WEATHERFORD, TX 76088
                                                                    FAX -
    OILFIELD LABS OF AMERICA                                        Robert Mitchell - Chief Technology Officer
    2415 W ALABAMA ST.                                              EMAIL - Robert.mitchell@oilfieldloa.com
 28                                                                                                                                  Trade Payable                                                                       $        20,580
    SUITE 204                                                       PHONE - (432) 703-2757
    HOUSTON, TX 77098                                               FAX -
                                                                    Gungoll Jackson Box & Devoll, P.C.
    SPITFIRE ENERGY GROUP LLC                                       Brad Gungoll                                                                                Contingent,
 29 101 PARK AVENUE, SUITE 1400                                     EMAIL -                                                        Pending Litigation/         Unliquidated,                                              Undetermined
    OKLAHOMA CITY, OK 73102                                         PHONE - (405) 272-4710                                           Trade Payable               Disputed
                                                                    FAX - (405) 272-5141
    WESTERN ASSOCIATION OF FISH AND                                 J. Patrick Mensching - Attorney of Record
                                                                                                                                                                Contingent,
    WILDLIFE AGENCIES                                               EMAIL - pmensching@dsda.com
 30                                                                                                                                Pending Litigation          Unliquidated,                                              Undetermined
    2700 W. AIRPORT WAY                                             PHONE - (918) 591-5240
                                                                                                                                                                 Disputed
    BOISE, ID 83705                                                 FAX - (918) 925-5240

Note: Unsecured amounts contain projected estimates of pre-petition liability as of the Petition Date and are subject to change as accrued liabilities are invoiced.




Official Form 204                                                   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                               Page 3
                Case 20-11441-BLS              Doc 1       Filed 06/01/20        Page 26 of 29




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

TEMPLAR ENERGY LLC, et al.,1                                  Case No. 20-_____ (___)

                                   Debtors.                   (Joint Administration Requested)



                CONSOLIDATED CORPORATE OWNERSHIP STATEMENT
                 PURSUANT TO FED. R. BANKR. P. 1007(a)(1) AND 7007.1

         Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

Templar Energy LLC (“Templar Energy”) and its affiliates, each a debtor and debtor-in-

possession in the above-captioned cases (each, a “Debtor”), hereby state as follows:

         1.      TE Holdcorp, LLC (“Holdcorp”) is the direct or indirect parent of each Debtor.

The holders of five percent or more of any class of units of Holdcorp are set forth below:

                                 % Class % Class % Class  % Class
                                                                                               % of
                 Equity            A       B       A         B
                                                                                               Total
                 Holder          Common Common Preferred Preferred
                                                                                               Units
                                  Units   Units   Units    Units
               Le Norman
                  Titan            0.00%          0.00%          0.00%          33.05%       19.42%
               Investment
                 Ares
              Management,         11.23%         19.66%         20.98%          5.57%        15.01%
                 LLC

                Paulson &
                                  15.11%          0.00%         30.38%          0.00%        13.99%
                 Co. Inc.


              Bain Capital         9.08%         14.97%         14.45%          4.23%        11.13%


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Templar Energy LLC (4719), TE Holdcorp, LLC (6730), TE Holdings, LLC (3115), TE Holdings
    II, LLC (N/A), Templar Operating LLC (0810), Templar Midstream LLC (3275), and TE Holdings
    Management LLC (7467). The address of the Debtors’ corporate headquarters is 4700 Gaillardia Parkway,
    Suite 200, Oklahoma City, Oklahoma 73142.
             Case 20-11441-BLS        Doc 1     Filed 06/01/20   Page 27 of 29




               FS
                            0.00%      42.92%       11.62%       0.00%   7.49%
           Investments


           Lord Abbett      6.42%      0.00%        5.64%        0.00%   3.75%


             Archview
                            5.35%      0.00%        4.38%        0.00%   3.03%
            Investment

             Bank of
                            5.42%      4.65%        2.24%        0.00%   2.84%
             America

              Seix
                            8.22%      0.00%        0.04%        0.00%   2.64%
             Advisors

           Bardin Hill /
            Halcyon
                            7.98%      0.00%        0.00%        0.00%   2.55%
           Loan Invest
           Management

           Oppenheimer
                            7.23%      0.00%        0.00%        0.00%   2.31%
              Funds

             Wayzata
                            0.10%      6.37%        0.00%        0.00%   0.62%
            Investment



      2.     The holders of five percent or more of the total units of Debtor TE Holdings

Management LLC are set forth below:


                                                         Percentage of
                           Equity Holder
                                                         Class I Units

                  David D. Le Norman                         29.86%

                  Brian A. Simmons                           16.59%




                                              2
             Case 20-11441-BLS          Doc 1   Filed 06/01/20    Page 28 of 29




       3.     The holders of five percent or more of any class of units of Debtor TE Holdings,

LLC (“Holdings”) are set forth below:

                                  % of Class        % of Class
               Equity Security                                    % of Total
                                  A Common          A Preferred
                  Holder                                            Units
                                    Units              Units

                   TE Holdcorp,
                                    77.70%            51.79%        62.47%
                      LLC


               Le Norman Titan
                                        0.00%         32.72%        19.23%
                  Investment

                      Ares
                   Management,          4.38%         5.51%         5.05%
                      LLC


                FS Investments          9.57%         0.00%         3.95%




       4. Debtor TE Holdings II, LLC (“Holdings II”) is 100% owned by Holdings.

       5. Debtor Templar Energy is 100% owned by Holdings II.

       6. The following Debtors are 100% owned by Templar Energy:

                   Templar Operating LLC

                   Templar Midstream LLC




                                                3
                                 Case 20-11441-BLS                Doc 1           Filed 06/01/20              Page 29 of 29

 Fill in this information to identify the case and this filing:


               Templar Energy LLC ___________________________________________
 Debtor Name _______________________

                                                                             Delaware _
 United States Bankruptcy Court for the: ______________________ District of _________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


                                                        Consolidated Corporate Ownership Statement
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                     06/01/2020
        Executed on ______________
                           MM / DD / YYYY
                                                           û /s/ Brian A. Simmons
                                                                Signature of individual signing on behalf of debtor



                                                                 Brian A. Simmons _____________________________________________________
                                                                ___________________
                                                                Printed name

                                                                 Chief Executive Officer ______________
                                                                ________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
